DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-10 are currently pending.
Priority:  This application is a 371 of PCT/CN2016/077492 (03/28/2016)
and claims foreign priority to CHINA 201510857393.2 (11/30/2015).
IDS:  The IDS dated 1/20/21 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, in the reply filed on 10/9/2019 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claims 1-3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the language of “in said step C, annealing products of a single-stranded DNA … and a single-stranded DNA … are used as the adapter” is ambiguous as to whether the adapter comprises the specific sequences referenced or is some other “annealing products” contemplated.  
Applicant amended the claims to delete the indefinite language.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (Nucleic Acid Research, 2012, vol 40, no. 1, p. 1-12) in view of Makarov et al. (WO2015117040).  Amended to be further in view of Flaherty et al. (Nucleic Acid Research, 2012, vol 40, no. 1, p. 1-12, Supplemental Information, 18 pages), Illumina (“Illumina Adapter Sequences”, Document # 1000000002694 v00, October 2015, 34 pages), Schiemer (“Illumina TruSeq DNA Adapters De-Mystified”, 2011, 5 pages), and CN102409049 (cited in IDS, 2012-04-11).
Flaherty teaches a method of detecting rare mutations using next-genereation sequencing (title) including that shown in Fig 1 (p. 2).  Flaherty teaching end repair, A-tailing, adapter ligation, and PCR, but does not specifically teach the sequences (which are unclear as to whether they limit the claims) as in the instant claims.   However, one of ordinary skill in the art would reasonably consider the adapters and primers as disclosed in Makarov which are used for the same purpose – i.e. Table 1, SEQ_ID 127 on p 86 – and arrive at the claimed 
Response
Applicant argues that Flaherty and Makarov do not suggest using a single-stranded DNA as a PCR amplification primer in the PCR amplification of adapter-added DNA fragments, and the annealed SEQ ID Nos 1 and 2 as the adapter.  This argument is not persuasive because one of ordinary skill in the art would consider using Illumina adapters and single-stranded DNA PCR amplification primers as was done by Flaherty (p. 3, Supplementary Figure S1) and it is routine in the art as evidenced by Illumina (“Illumina Adapter Sequences”, Document # 1000000002694 v00, October 2015, 34 pages) and Schiemer (“Illumina TruSeq DNA Adapters De-Mystified”, 2011, 5 pages) wherein SEQ ID 1 corresponds to Illumina’s “TruSeq Universal Adapter” (p. 16) and SEQ ID 3 corresponds to Illumina’s “PCR Primer” (p. 30), and SEQ ID 4 and 5 corresponds to Illumina’s “PCR Primer” (p. 30) or CN102409049 (i.e. claim 12 and sequence listing).  One of ordinary skill in the art routinely uses the adapters and primers as taught by these references and would similarly utilize commercially available sequencing kits and their complements with a reasonable expectation of success.  Thus, following the teaching of Flaherty in view of Illumina, Schiemer, and CN102409049 in the same field of endeavor would lead one of ordinary skill in the art to the claimed invention.
Applicant further argues that Makarov is totally different than the claimed invention.  Makarov teaches improved adapter attachment in NGS for a variety of well-known adapters including Illumina’s thus the teaching is relevant to what one of ordinary skill in the art would consider in following the teaching of Flaherty’s NGS sequencing with a step of adding an adapter.  Thus, the argument is not persuasive.  
Applicant also argues that the claimed invention shows an unexpected result “because the claimed invention uses a single-stranded DNA as a PCR amplification primer to enrich the sequence so as to capture the target.”  The argument is not persuasive because it is unclear as to what the unexpected result is.  In addition, as detailed above, the primer was known in the art and routinely used (i.e. Illumina p. 30).    
Therefore, none of Applicant’s arguments are persuasive and the rejection is maintained as amended.

Conclusion
The claims are not in condition for allowance.
Applicant's amendment/IDS necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639